           Case 2:21-cv-00213-KJD-BNW Document 27
                                               24 Filed 04/13/21
                                                        04/08/21 Page 1 of 3




 1   AMANDA L. IRELAND, ESQ.
     Nevada Bar No. 13155
 2   IRELAND LAW GROUP, LLC
     7854 West Sahara Ave.
 3   Las Vegas, Nevada 89117
     T: (702) 427-2110
 4   F: (702) 441-7637
     E: amanda@irelandlawgroup.com
 5   and
     GABRIEL L. GRASSO, ESQ.
 6   Nevada Bar No. 7358
     GABRIEL L. GRASSO, P.C.
 7   411 South 6th Street
     Las Vegas, NV 89101
 8   T: (702) 868-8866
     F: (702) 868-5778
 9   E: gabriel@grassodefense.com
     Attorneys for Defendants
10
                                 UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
       SARA KIM NGUYEN, individually,                      Case No.: 2:21-cv-00213-KJD-BNW
13
                              Plaintiff,
14
              vs.
15
       LANE F. SMITH, M.D., individually; SMITH            STIPULATION AND PROPOSED
16     SALON, LLC dba Chic La Vie, a Limited-              ORDER TO EXTEND TIME FOR
       Liability   Company;    SMITH     PLASTIC           DEFENDANT LANE F. SMITH, M.D.
17     SURGERY INSTITUTE, PC, a Professional               TO FILE HIS REPLY TO IN
       Corporation; SMITH PLASTIC SURGERY                  SUPPORT OF MOTION TO SEAL
18     BUILDING LLC, a Limited-Liability Company;          OR STRIKE
       ROE ENTITIES I – V, inclusive,                      (Second Request)
19
                              Defendants.
20

21
            Defendant Lane F. Smith, M.D. (hereinafter “Dr. Smith”) by and through his counsel,
22   Amanda L. Ireland, Esq. and Gabriel L. Grasso, Esq., and Plaintiff, Sarah Kim Nguyen, by and

23   through her counsel of record Andre M. Lagomarsino, Esq. and Cory M. Ford, Esq., do hereby

24   agree and stipulate to an additional 3-day extension for Dr. Smith to file a Reply in Support of


                                                      1
           Case 2:21-cv-00213-KJD-BNW Document 27
                                               24 Filed 04/13/21
                                                        04/08/21 Page 2 of 3




 1
     his Motion to Seal Complaint, or in the Alternative, Motion to Strike Scandalous Immaterial
 2   Matter (Doc. 9) (“Motion to Seal or Strike”) from April 6, 2021 until April 9, 2021.
 3          The Complaint was filed on February 9, 2021, the Motion to Seal or Strike was filed on

 4   February 26, 2021, and a hearing on the Motion was set for May 6, 2021 at 10 am.

 5          This is Dr. Smith’s second request for an extension of the Motion to Seal or Strike Reply

     deadline, and is submitted pursuant to Local Rules IA 6-1, 6-2 and II 7-1. The parties previously
 6
     stipulated to extend the time for Plaintiff to respond to the Motion to Seal or Strike from March
 7
     12th until March 22nd. (Doc. 13) The Stipulation was granted on March 15th. (Doc. 14) The next
 8
     day, March 16th, Plaintiff filed her Opposition. (Doc. 15). When counsel participated in the Rule
 9   26(f) conference on March 22, 2021, they agreed an extension for Dr. Smith’s Reply was
10   appropriate as a matter of professional courtesy, and on March 23 rd the parties submitted a

11   stipulation to extend the time for Defendant to file a Reply to his Motion to Seal or Strike to

     April 6, 2021. (ECF No. 18). Since then, an Order was entered March 30, 2021 setting an Early
12
     Neutral Evaluation for May 13, 2021 (ECF No. 21), and a Scheduling Order was entered on
13
     April 2, 2021, (ECF No. 22).
14
            This extension is requested based on agreements between counsel and this stipulation is
15
     submitted after the specified deadline for the Reply as a result of excusable neglect. Specifically,
16   lead counsel for Dr. Smith, Amanda L. Ireland, Esq., suffered a major IT hardware failure at her

17   home office the day the Reply was due, causing delay due to corrupted files and the need to

18   order, receive and replace computer equipment.

     //
19
     //
20
     //
21
     //
22   //
23   //

24   //


                                                      2
           Case 2:21-cv-00213-KJD-BNW Document 27
                                               24 Filed 04/13/21
                                                        04/08/21 Page 3 of 3




 1
            Accordingly, Dr. Smith shall have up to and including April 9, 2021 to file his Reply in
 2   support of the Motion to Seal or Strike.
 3
     Dated this 8th day of April 2021.                    Dated this 8th day of April 2021.
 4
     IRELAND LAW GROUP, LLC                               LAGOMARSINO LAW
 5
          /s/ Amanda L. Ireland                                /s/ Andre M. Lagomarsino
 6   By: ______________________________                   By: ______________________________
     AMANDA L. IRELAND, ESQ.                              ANDRE M. LAGOMARSINO, ESQ.
 7   7854 West Sahara Ave.                                CORY M. FORD, ESQ.
     Las Vegas, Nevada 89117                              3005 W. Horizon Ridge Pkwy. #241
 8   Tel: (702) 427-2110                                  Henderson, Nevada 89052
     Fax: (702) 441-7637                                  aml@lagomarsinolaw.com
 9   amanda@irelandlawgroup.com                           cory@lagomarsinolaw.com
     GABRIEL L. GRASSO, ESQ.                              Phone: (702) 383-2864
10   GABRIEL L. GRASSO, P.C.                              Fax: (702) 383-0065
     Nevada Bar No. 7358
11   411 South 6th Street                                 Attorneys for Plaintiff
     Las Vegas, NV 89101
12   T: (702) 868-8866
     F: (702) 868-5778
13
     Attorneys for Defendants
14

15
                                           IT IS SO ORDERED:
16
                                           ______________________________________
17
                                           UNITED STATES MAGISTRATE JUDGE
18
                                            Dated: April 13th
                                                         ___, 2021
19

20

21

22

23

24


                                                      3
